Citation Nr: 0208442	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  97-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased rating for a scar, right 
thigh, presently evaluated as 10 percent disabling.

2. Entitlement to service connection for right knee 
impairment as secondary to the veteran's service-connected 
scar, right thigh.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 until 
November 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Albuquerque, New Mexico, which denied the 
benefit sought on appeal.  Since the time of that rating 
decision, the veteran has changed his place of residence, and 
accordingly the claims file has been transferred to the RO in 
Detroit, Michigan.  

This case was previously before the Board in April 2000.  At 
that time a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.  

Furthermore, the Board notes that in the March 2002 statement 
of the case pertaining to the veteran's total disability 
claim, the RO has mistakenly identified the issue in this 
case as being whether new and material evidence was presented 
to reopen the claim.  However, the Board notes that the issue 
of new and material evidence has not been the subject of a 
prior denial, and the issue of total disability based on 
individual unemployability will be considered on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran's scar, right thigh, is currently productive 
of complaints of pain. 

3.  Right knee impairment is not shown to be casually related 
to the veteran's service-connected scar, right thigh, or to 
any other service-connected disability or incident of active 
service.  

4.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for a scar, right thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.118, Diagnostic Code 7804 (2001). 

2. Right knee impairment was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected scar, right thigh. 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met. 38 U.S.C.A. §§ 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630- 32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran was awarded service connection for a scar, right 
thigh, in a January 1991 rating decision.  At that time, the 
RO assigned a noncompensable rating, effective April 1990.  
The veteran initiated an appeal.  In December 1992, the 
veteran's disability evaluation was increased to 10 percent 
disabling, effective April 1990.  The veteran continued his 
appeal, and in July 1993 the case came before the Board.  A 
denial was ordered.  Following that determination, the 
veteran again pursued his claim through the RO.  An increased 
rating was denied on several occasions, including a rating 
decision issued in November 1995.  That decision also 
considered claims of entitlement to service connection for 
right knee impairment as secondary to the veteran's service-
connected scar and total disability based on individual 
unemployability, both of which were denied.  The veteran 
disagreed with that decision and initiated an appeal.  The 
matter came before the Board in April 2000.  A remand was 
ordered to accomplish further development.  Specifically, it 
was determined that the veteran's claim encompassed issues 
for which no statement of the case was issued by the RO.  
Thus, the RO was instructed to furnish a statement of the 
case on the issues of entitlement to an increased rating for 
a scar, right thigh, and entitlement to service connection 
for right leg impairment, secondary to the service-connected 
scar.  Although the issue of TDIU was procedurally ready for 
appellate review, it was determined that this issue was 
inextricably intertwined with the others and that a decision 
should be deferred
until such time as all issues were ready for review.  Also 
contained in the April 2000 Board decision was denial of a 
long-standing claim of entitlement to an increased rating for 
paresthesias, right lateral femoral cutaneous nerve.  

All requested development has been carried out and the matter 
is now again before the Board.   

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In the present case, As a preliminary matter, the Board notes 
that while this appeal was pending, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in a March 
2001 letter.  Thus, the veteran has been put on notice as to 
the new requirements regarding the duty to assist.  Moreover, 
the Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and personal 
statements made by the veteran in support of his claim.  The 
Board is unaware of any additional evidence which is 
available in connection with this appeal.  The Board also 
notes that by virtue of the statement of the case, and 
supplemental statements of the case, the veteran was given 
notice of the information or other evidence necessary to 
substantiate his claim.  Therefore, no further assistance to 
the veteran regarding notice and development is required.  

Relevant law and regulations

Increased disability ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


Total disability rating based on individual unemployability

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation. 
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).


Factual background

Upon enlistment to service, the veteran was found to be 
physically fit.  No abnormalities were noted upon examination 
in November 1961.  In April 1964, the veteran was treated for 
a red, raised area (boil) of the right leg.  Incision and 
drainage were performed.  Subsequent examinations in December 
1965 and October 1966 noted a residual scar on the lateral 
side of the right upper leg.  No impairment was noted.  The 
veteran separated from service in 1966.  

Following service, the evidence of record pertaining to the 
veteran's scar, right thigh, includes several VA 
examinations.  Two such examinations were conducted in 
September 1995.  The first was performed on September 14, 
1995.  The examination report detailed the veteran's medical 
history.  In 1965, the veteran had a furuncle incised from 
the right thigh.  He was virtually asymptomatic for the first 
10 years.  Then, in the early 1980s he developed tingling and 
numbness on the lateral side of the right thigh.  The 
discomfort steadily increased.  By about 1988 or 1989 the 
tingling and numbness were also accompanied by burning pain.  
In 1993, while working as an x-ray technician, he developed 
severe pain in his right knee.  The knee was evaluated, and 
no bony injury was found.  It was concluded that the pain was 
neuropathic.  

At the time of the September 1995 examination, the veteran 
presented with complaints of numbness, tingling and peculiar 
sensations in the right lateral thigh extending to the knee 
on a daily basis.  He stated that the pain was at times 
severe.  He further stated that, several times a week, he 
experienced sharp pains in the thigh and knee area.  Upon 
physical examination, the veteran's scar was found to be 
inconspicuous, fully mobile but nontender.  It was described 
as being faint, atrophic and circular.  There was no external 
abnormality of the right knee, which had full range of 
motion.  Pain was felt on the full range of passive motion.  
There was no lateral instability and drawer's sign was 
negative.  Neurologically, there were no abnormalities of 
motor status, coordination or reflexes.  The veteran was 
diagnosed with a scar caused by furuncle right lateral thigh, 
and subsequent development of neuropathy of the right lateral 
femoral cutaneous nerve.  He was also diagnosed with 
arthralgia of the right knee.  The examiner noted that he 
found no evidence of structural damage to the right knee.  

The veteran was further examined by VA on the following day, 
September 15, 1995.  Upon physical examination, the veteran 
had a smooth, normal based gait with good arm swing.  He 
could walk on his heels and toes without any difficulty.  
Muscle strength in each leg was 5/5, with no atrophy.  The 
veteran's scar was nontender on palpation.  Touch and 
temperature sensation were normal in the lateral thigh and 
lower leg.  Palpation of the area did not reveal any focal 
areas of tenderness.  Deep pressure over the previous scar 
elicited mild discomfort but no focal area of tenderness was 
found.  The examiner remarked that the previous boil lanced 
in 1965 had healed well. 

In September 1998 the veteran had another VA examination.  
That examination revealed mild tenderness in the general 
region around the scar.  The scar itself consisted of a 1 by 
1 cm soft indentation on the right lateral thigh.  It was 
located 3.5 inches above the kneecap and was well healed.  No 
keloid was noted and texture was normal.  There was no 
adherence with mild palpation of the area.  There was no 
ulceration or breakdown.  There was a minor depression.  
There was no underlying deep tissue loss that was notable.  
There was no inflammation or edema.  Skin tone and scar color 
were the same, and disfigurement was minor.  There was no 
limitation of function related to the scar.   

The veteran was most recently examined by VA in November 
1998.  At that time it was noted that the veteran was 
employed as a counselor for Job Corps.  It was a recent 
position.  Prior to that, the veteran had not worked in five 
years.  The veteran complained of constant pain rating a 5 on 
a scale of 1 to 10.  His pain increases to an 8 or a 9 with 
walking, standing, or sitting in a position which requires 
constant tension on the leg, such as driving a car.  The 
veteran also complained of right leg numbness.  Upon 
objective examination, the veteran had decreased sensation to 
light touch and vibration to the right lower extremity, but a 
hypersensitivity to light touch to the right lateral thigh 
from the area of the scar to just above the right knee.  Deep 
tendon reflexes were 2+ for both lower extremities.  Strength 
of the right leg was 3/5 against resistance, compared to 5/5 
of the left leg.  The veteran was able to feel monofilament 
in all areas of both feet.  Upon rising from a chair, the 
veteran's position was very stiff.  His gait was 
significantly antalgic, favoring the right leg.  The examiner 
offered a diagnosis of paresthesia/dysesthesia related to 
mononeuropathy of the right lateral femoral cutaneous nerve.  

The file also contains two letter from D.L.B., M.D.  The 
first, dated August 1994 stated that he was treating the 
veteran for persistent burning pain in the right thigh.  It 
was noted that, according to the veteran, his condition was 
aggravated by a low back injury sustained at work.  D.L.B. 
stated that despite extensive consultations, the true 
etiology of the right leg pain was undetermined.  He noted 
that the condition was apparently interfering with the 
veteran's ability to work as an x-ray technician.  D.L.B. 
opined, after reviewing the record and interviewing the 
veteran, that his "current condition could be related to his 
previous service-connected injury with some medical 
probability."  

A second letter from D.L.B., dated October 1994, stated that 
the veteran's chronic low back pain, with possible neuropathy 
to the lateral cutaneous nerve of the right thigh, had 
rendered the veteran unable to continue working as an x-ray 
technician.  It was added that he would not be able to return 
to work in the near future.  Dr. D.L.B. stated that it was 
unlikely that the veteran was capable of performing anything 
but the most sedentary of jobs.  

Analysis

Increased rating: scar, right thigh

As noted previously, the veteran is presently assigned a 10 
percent rating pursuant to 38 C.F.R. § 1.118, Diagnostic Code 
7804, for a scar, right thigh.  Under that Code section, a 10 
percent disability evaluation is assigned for scars, 
superficial, tender and painful on objective demonstration.  
This is the maximum evaluation attainable under Diagnostic 
Code 7804.  For the reasons discussed below, the Board finds 
that the present rating assignment appropriately reflects the 
severity of the veteran's disability, and that a higher 
rating is not warranted at this time.

As Diagnostic Code 7804 does not provide for a rating in 
excess of that presently assigned, alternate Diagnostic Codes 
must be considered to determine whether there is another 
means by which the veteran is entitled to a higher rating.  
In this regard, the Board observes that Diagnostic Code 7805 
rates scars based on limitation of motion of the part 
affected.  Here, however, the September 1998 VA examination 
stated that the veteran had no limitation of function 
associated with the scar.  No other medical evidence of 
record concluded otherwise.  Therefore, Diagnostic Code 7805 
can not serve as a basis for a higher rating in this 
instance.

The Board has further considered whether Diagnostic Code 7806 
may provide a basis for an increased disability evaluation.  
Under Diagnostic Code 7806, a 30 percent rating is warranted 
for eczema, with exudation or itching, constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
for application where the evidence demonstrates ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  
However, the evidence reveals a well-healed scar.  No 
exudation, itching, lesions or disfigurement are established 
in the record, precluding a 30 percent rating.  Further, no 
ulceration or extensive exfoliation has been shown as 
required for a 50 percent rating.  Finally, there are no 
further relevant Diagnostic Codes under which to rate the 
veteran's scar, right thigh. 

The Board has also considered whether the veteran is entitled 
to an increase in rating based on pain and weakness 
considerations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as already noted, the evidence does not show any 
limitation of function attributable to the service-connected 
scar.  While the record contains numerous complaints of pain 
and numbness, and some findings of decreased leg strength and 
sensation, these symptoms pertain to the veteran's 
paresthesias, right lateral femoral nerve, for which the 
veteran is already service connected.  Therefore, any loss of 
function or findings of pain and weakness stemming from the 
paresthesias have already been contemplated, and as the Board 
rendered a determination in April 2000 as to that disability, 
it is not presently under the Board's jurisdiction.     

In conclusion, the evidence shows that the veteran's 
presently assigned 10 percent disability evaluation for a 
scar, right thigh, is appropriate and that no other 
Diagnostic Code serves as a basis for an increased rating.  
Additionally, the evidence does not reveal any pain or 
weakness caused by the service-connected scar, such as to 
warrant an increased evaluation under DeLuca.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
an increased rating for a scar, right thigh.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Service connection: right knee impairment as secondary to his 
service-connected conditions

As previously stated, the veteran is contending that he has 
current right knee impairment that is causally related to his 
service-connected disabilities.  As the medical evidence of 
record shows a September 1995 diagnosis of arthralgia, right 
knee, the existence of a current disability is established.  
However, as will be discussed below, no medical evidence of 
record shows such current disability to relate to either the 
veteran's service-connected scar or his paresthesia of the 
right lateral femoral cutaneous nerve. 

The veteran has undergone several VA examinations in the 
course of his appeal, and none of these examinations 
contained a medical opinion linking the veteran's presently 
diagnosed right knee arthralgia to his service-connected 
disabilities.  The only evidence of record that expresses a 
nexus opinion is an August 1994 letter from D.L.B.  This 
letter stated that D.L.B. was treating the veteran for 
persistent burning pain in the right thigh.  D.L.B. then 
offered his opinion that the veteran's "current condition 
could be related to his previous service connected injury 
with some medical probability."  However, the phrase 
"current condition," refers to the complaints of burning 
pain in the right thigh, and not to a right knee disability.  
In fact, the veteran's current right knee disability was not 
diagnosed until September 1995, over a year after D.L.B.'s 
letter.  Therefore, this opinion does not assist the veteran 
in his claim of entitlement to service connection for right 
knee impairment, as secondary to his service-connected 
disabilities.     

In short, the claims file does not contain any competent 
medical evidence to establish a nexus between the veteran's 
currently diagnosed right knee arthralgia and his service 
connected disabilities, or to any incident of service.  As 
such, the claim must fail, on both a secondary and direct 
basis.

Total disability rating based on individual unemployability

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the 
present case, the veteran is assigned a 10 percent disability 
rating for a scar, right thigh.  He also has a noncompensable 
rating for paresthesias, right lateral femoral cutaneous 
nerve.  As the veteran's combined rating for service-
connected disabilities does not meet the thresholds set forth 
under 38 C.F.R. § 4.16(a), he can not achieve a total rating 
in that manner.  

In addition to not meeting the percentage requirements of 
38 C.F.R. § 4.16(a), the evidence is further against the 
veteran's claim for a total disability rating in the present 
case.  The evidence of record does not demonstrate that the 
veteran is unable to engage in substantially gainful 
employment due to his service-connected disabilities.  
Indeed, the evidence reflects that the veteran is a college 
graduate, with a sociology degree.  Additionally, he has the 
requisite qualifications to work as an x-ray technician.  As 
educational background is among the factors taken into 
consideration, this evidence persuades against a finding of 
TDIU.

The Board acknowledges the veteran's statements contending 
that his pain and numbness have required him to quit his job 
as an x-ray technician in 1993.  However, the evidence 
indicates that the veteran had sustained a low back injury at 
work, close in time to his departure.  Moreover, a 
consultation report dated May 1993 from A.M.W., Jr., M.D. 
noted that the veteran's symptomatology of burning pain in 
the right lateral anterior thigh was most likely attributable 
to a work related exacerbation in February 1993.  Therefore, 
there is evidence to suggest that, while pain forced the 
veteran to quit his job, such pain did not relate to his 
service-connected conditions.

The Board further acknowledges an October 1994 letter written 
by D.L.B., stating that the veteran was incapable of 
continuing his job as an x-ray technician.  D.L.B. further 
stated that the veteran could perform only the most sedentary 
of jobs.  However, D.L.B. did not state that the veteran's 
inability to work related to his service-connected 
conditions.  In fact, the veteran's disabling condition was 
identified as chronic low back pain, with possible neuropathy 
to the lateral cutaneous nerve of the right thigh.  As the 
veteran is not service-connected for a low back disability, 
any inability to work stemming from such disability can not 
be considered in an award of TDIU.  More importantly, even if 
the diagnosis of  "chronic low back pain, with possible 
neuropathy to the lateral cutaneous nerve of the right 
thigh" is deemed to relate to the veteran's service-
connected paresthesias, right lateral femoral cutaneous 
nerve, D.L.B.'s opinion did not definitively state that the 
veteran could not obtain substantially gainful employment.  
It was merely stated that such employment would have to be of 
a very sedentary nature.  Other evidence of record 
demonstrates that the veteran was able to undertake sedentary 
occupations.  Specifically, the November 1998 VA examination 
report noted that the veteran had recently begun employment 
as a counselor for the Job Corps.  

Without a doubt, the medical evidence shows that the veteran 
suffers pain and numbness as a result of his service-
connected disabilities.  That such pain and numbness may 
limit the veteran's range of occupational pursuits is not in 
question.  However, the evidence discussed above reveals that 
the veteran has a college degree, as well as specialized 
training as an x-ray technician, which improve his 
opportunities for substantially gainful employment.  
Furthermore, the veteran was able to perform a job as a 
counselor, without any evidence of difficulty.  Finally, no 
medical opinion of record has stated that the veteran is 
wholly unfit to work.  For these reasons, the Board concludes 
that the veteran is not entitled to a total disability rating 
on the basis of individual unemployability.  


ORDER

Entitlement to an increased rating for a scar, right thigh, 
is denied.

Entitlement to service connection for right knee impairment, 
as secondary to service-connected disabilities, is denied.

Entitlement to TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

